Citation Nr: 1003588	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  00-24 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1960 to March 1962.  

By rating action in December 1974, the RO denied service 
connection for passive dependency reaction with depressive 
reaction and anxiety features, claimed as a nervous disorder.  
The Veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision by the RO 
which found that new and material evidence had not been 
received to reopen the claim of service connection for a 
psychiatric disorder and denied service connection for PTSD.  
In April 2006, the Board denied the Veteran's request to 
reopen service connection for a psychiatric disorder and 
remanded the claim of service connection for PTSD for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, the Veteran's claim of service connection for 
PTSD was received by VA in 1999, prior to the enactment of 
VCAA, and he was not provided with appropriate notice 
concerning VA's duty to assist him in the development of his 
claim.  However, by letters, dated in January 2002 and April 
2006, the Veteran was provided adequate notice in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Although the 2002 and 2006 letters were not sent prior to 
initial adjudication of his claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in September 2004 and June 
2009.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  To the extent that the 
VCAA notice in this case is deemed to be deficient under 
VCAA, based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  Under 
the circumstances of this case, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision 
on his claim for service connection for PTSD, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the holding 
in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

In this case, the Veteran does not claim, nor does the 
evidence show that his claimed stressor is related to combat.  
Rather, the Veteran contends that he has PTSD from a training 
exercise aboard a Navy vessel during a storm in service.  The 
Veteran asserts that he was in fear of his life when a storm 
blew in with high seas while he and several other sailors 
were training in a small water craft in the Fall of 1961.  
The Veteran asserted that his request for shore duty was 
denied by his commanding officer and that he went AWOL 
because he did not want to return to his ship, and that he 
has had panic attacks and nightmares ever since the alleged 
incident.  

Since the Veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2009); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  

Concerning the Veteran's alleged service stressor, the Board 
notes that the Veteran made no mention of any service related 
stressor incident on his original claim for VA compensation 
benefits received in September 1974, or when hospitalized at 
a VA facility in August and September 1974.  When 
hospitalized by VA in August 1974, the Veteran reported that 
he was depressed, anxious, and tense, and had been drinking 
to excess.  He reported that he had lost several jobs because 
of his drinking and was having difficulty functioning at 
work, and that he was separated from his wife.  The examiner 
indicated that psychological testing showed a basic 
characteriological disorder and that the Veteran was 
manipulative, self-serving, and dependent.  The Veteran 
refused admission to alcohol rehabilitation services, 
minimized his severe alcohol problem, and left the hospital 
to go drinking.  The review team concluded that the Veteran 
was not motivated for treatment and was subsequently given an 
irregular discharge.  

The evidence showed that the Veteran was seen by VA on a 
number of occasions beginning in January 1999.  When 
initially seen by VA in January 1999, the Veteran reported 
that he was nervous and depressed all of his life and did not 
find any joy or pleasure in anything.  He said that he 
stopped drinking years ago.  He did note, however, that he 
and his wife enjoyed going out to dinner once a week.  The 
initial assessment was affective disorder.  Although the 
Veteran reported a suicidal gesture in service, he made no 
mention of any problems or stressors related to any incident 
during service when seen by VA psychiatric services from 
January to August 1999.  In fact, when seen in March 1999, he 
described his stressors as involving an inability to work, 
his wife's sickness, and somatic problems; he made no mention 
of any stressor related incident in service.  In August, the 
Veteran reported nightmares arising out of being in a severe 
storm in the Navy and said that he developed a phobia about 
being on any sea vessel.  The assessment by a social worker 
included PTSD.  In October 1999, the Veteran reported that he 
developed panic attacks when his ship was caught in a storm 
in service.  When seen by VA in December 1999, he reported 
that he attempted suicide in service because he did not want 
to return to his ship and was not given shore duty.  

In a statement received in March 2000, the Veteran reported 
that his service treatment records showed that he attempted 
suicide while aboard the USS Mathews in 1962, and that he was 
subsequently transferred to the mental ward of the Naval 
hospital in Memphis where he attempted suicide, again.  

When seen in August 2000, the Veteran expanded his 
description of the alleged service stressor and said that he 
and several other sailors were doing maneuvers aboard a 
landing craft at Camp Pendleton in the Fall of 1961, when a 
storm developed.  The swells were higher than his boat and he 
became terrified and close to dying.  He said that he did not 
return from leave in January of 1962, until he thought that 
his ship had sailed, but when he turned himself in, he 
learned that the ship had not sailed and that he was going to 
be returned to his ship.  He said that he then made a 
suicidal gesture, and was subsequently discharged from the 
service a month later.  He said that he had nightmares, 
depression and anxiety ever since the alleged incident in 
service.  

A mental status examination report for a Social Security 
disability claim in February 2001, included a description of 
the Veteran's alleged stressor in service.  The psychologist 
indicated that the information provided by the Veteran was 
considered to be of only fair validity and that he had a 
tendency to present himself in an unrealistically positive 
light.  The psychologist indicated that the only symptom of 
PTSD was the Veteran's reported nightmares, and that he did 
not report any other symptoms to justify a diagnosis of PTSD.  
The diagnosis was major depressive disorder.  

A VA outpatient note, dated in July 2007, indicated that the 
Veteran was seen for PTSD and major depression regularly by a 
VA nurse practitioner and that the Veteran agreed to be 
evaluated by the psychiatric resident.  The diagnosis 
included PTSD and major depression.  The examiner did not 
include any discussion of the Veteran's alleged stressors or 
any analysis as to the basis for her diagnoses.  

The Veteran's service personnel records show that the Veteran 
entered service in July 1960 and, after completion of basic 
and advanced individual training, was assigned to the USS 
Mathews (AKA-96) as a seamen apprentice in November 1960; he 
was promoted to seamen (E-3) in April 1961.  The records show 
that the Veteran was AWOL after failing to return from leave 
on January 15, 1962, and that he subsequently surrendered to 
military authorities at U.S. Army Hospital, Ft. McClellan, 
Alabama on January 21, 1962.  He was transferred to U.S. 
Naval Hospital, Memphis, Tennessee on January 29, 1962, 
received a Captain's Mast for being AWOL in February 1962, 
and was separated from service with an honorable 
(unsuitability) discharge in March 1962.  

The service treatment records show that the Veteran 
reportedly developed low back pain while on leave in January 
1962, and was treated by a private doctor for several days 
before going to the Army Hospital at Ft. McClellan for 
additional treatment on January 21, 1962.  A Report of Board 
of Medical Survey, dated in February 1962, indicates that the 
Veteran was transferred to the Naval Hospital in Memphis on 
January 29, 1962, with a diagnosis of passive-dependency 
reaction.  At that time, the Veteran reported that he had a 
very unhappy childhood and was mistreated and abused by his 
family all of his life.  He noted that his father was always 
angry and physically abused his mother and seven siblings, 
and forced the Veteran to leave home when he was 14 years 
old.  The Veteran reported that he lived with a neighbor for 
two years while completing high school.  He said that he 
started drinking alcohol while in high school, about a gallon 
of whiskey a week if he was able to get it, and continued 
drinking in the Navy.  The Veteran reported that he felt 
inferior all of his life, seldom went on liberty, had few 
friends, and spent most of his time brooding about his 
rejection by his family.  He said that he wrote to his 
parents and asked to come home for the holidays, and that his 
father wrote back and told him not to come, but that he 
decided to go home anyway.  When he was there, his father 
left the house and did not return for several days.  The 
Veteran stayed for a few days but felt that his mother and 
siblings were picking on him and he left and stayed with some 
friends.  The Veteran also reported that a girl he had been 
engaged to and planned to marry while he was home on leave 
had gotten married just before he arrived.  

Upon discharged from Ft. McClelland Army hospital, the 
Veteran was sent to the Navy hospital in Memphis under arrest 
and placed in restriction barracks.  On the day of his 
arrival, the Veteran made a suicidal gesture by slashing his 
wrists four times with a razor blade.  However, none of the 
slashes completely penetrated the skin.  The Veteran was 
subsequently admitted to the hospital complaining of 
insomnia, feeling depressed and tense, having anorexia and 
losing 12 pounds.  On examination, he expressed feelings of 
being chronically abused and inferior all of his life.  He 
was passive and dependent in attitude, expressed much self 
pity, appeared histrionic, extremely ingratiating, and 
somewhat manipulative.  The Veteran's scores on the Minnesota 
Multiphasic Personality Inventory (MMPI) test were 
exceedingly high and considered invalid.  The Evaluation 
Board assessment was that the Veteran suffered from a chronic 
character disorder best described as passive-dependency 
reaction, which was of sufficient chronicity and severity as 
to preclude a return to functional duty status.  The Board 
concluded that the Veteran's disorder was not the result of 
an incident of or aggravated by service, and recommended that 
he be discharged from service.  

A report from the National Archives and Records 
Administration (NARA) in June 2008, was to the effect that an 
examination of the Deck Logs from the USS Mathews found no 
incident report concerning the Veteran's alleged stressor.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  The Veteran's lay assertions regarding his claimed 
stressors are insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this regard, the Board notes that although the Veteran 
contends that he has experienced nightmares and panic attacks 
of the alleged stressor incident ever since 1961, he made no 
mention of the incident in service at the time of his 
original claim for VA compensation benefits in 1974, when 
hospitalized by VA in August and September 1974, or when he 
initially sought treatment by VA in 1999.  The Veteran offers 
no explanation as to why he never mentioned, what he now 
characterizes as a life threatening and life altering 
experience when evaluated by psychiatric services in service 
or until August 1999, after he filed his claim for VA 
compensation benefits.  The Board notes that on psychiatric 
evaluation in service, the Veteran had no difficulty 
discussing his unhappy childhood and life-long inferiority 
complex, the physical abuse and rejection by his father and 
family members, of being thrown out of his home by his father 
when he was 14 years old, and of learning that his 
girlfriend/fiancé married another man while he was away in 
the Navy.  Yet, the Veteran now contends that all of his 
current psychiatric problems are related to an incident that 
can not be confirmed by any official service department 
record, i.e., ships Deck Logs.  The Board also finds it 
significant that while the Veteran reported that several 
other sailors were present during the alleged incident, he 
has not provided the name of a single witness who could 
confirm his allegations, nor has he offered any evidence to 
substantiate his assertions.  

It seems reasonable to expect that if the Veteran had 
experienced a life threatening event in service which 
resulted in the immediate onset of nightmares and panic 
attacks, he would have made some mention of this when he was 
evaluated in service or at sometime prior to the filing of 
this claim in June 1999.  The psychiatric examiners in 
service described the Veteran as histrionic and somewhat 
manipulative with much self-pity, and concluded that he 
suffered from a chronic character disorder diagnosed as 
passive-dependency reaction.  The Board finds it significant 
that, other than describing his father as abusive to all of 
his family members, the Veteran has never discussed any of 
his childhood experiences or feelings to any of the various 
mental healthcare providers who have treated him since 
service.  Rather, the Veteran reported the onset of his 
depression and other psychiatric symptoms to the 
unsubstantiated incident in service.  

Although the Veteran now claims that he requested to be 
assigned to shore duty after the alleged incident in 1961, 
and that he went AWOL because his request was denied and he 
didn't want to return to his ship, the service personnel 
records do not show that any such request was made or denied.  
Again, it seems reasonable to expect that if the Veteran had 
experienced such a life threatening event in service, he 
would have made some mention of it when he was evaluated by 
psychiatric service for the specific purpose of determining 
whether he was qualified for service retention.  The 
Veteran's profession performance was consistently rated at 
3.6 throughout his brief military career, including at the 
time of his discharge from service.  The type of life 
threatening experience now claimed by the Veteran would have 
offered at least some explanation for his being AWOL.  
However, the Veteran never mentioned the boating incident or 
reported any of the symptoms that he now claims have been 
present since then.  Other than the Captain's Mast for being 
AWOL, the service personnel records do not reflect any 
significant change in the Veteran's performance record during 
service.  While there was a slight drop in the ratings 
assigned for military behavior, appearance, and adaptability 
at the time of service separation, his ratings were no lower 
than 3.2 in any category.  In short, the Board finds nothing 
in the service personnel records which would tend to reflect 
any significant change in the Veteran's overall job 
performance or other evidence of behavior changes during 
service.  

Based on the evidence discussed above, the Board finds that 
the Veteran is not a credible or reliable historian, and that 
his assertions as to the onset of psychiatric symptoms in 
service are not supported by any credible evidence and is of 
limited probative value.  Buchanan v. Nicholson, supra; Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  

Regarding the diagnosis of PTSD, the Board notes that the 
mere recitation of the Veteran's self-reported lay history 
would not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant] Miler v. West, 11 Vet. App. 
345, 348 (1998) (A bare conclusion, even when reached by a 
health care professional is not probative without a factual 
predicate in the record.)  Based on the current evidence of 
record, the Board finds that the recent diagnosis of PTSD 
were based on the Veteran's self-described history and are of 
little probative value in establishing the existence of the 
claimed stressors in this case.  

While the Veteran believes that he has PTSD which is related 
to service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  As there 
is no medical evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  




ORDER

Service connection for PTSD is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


